COURT OF APPEALS OF VIRGINIA


              Present: Judges Elder, Alston and Senior Judge Willis
UNPUBLISHED



              DIDLAKE, INC. AND
               NORTH RIVER INSURANCE COMPANY
                                                                                   MEMORANDUM OPINION *
              v.     Record No. 0249-13-4                                              PER CURIAM
                                                                                       JUNE 18, 2013
              ZEB GOODWIN


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Joseph F. Giordano; Kathryn Lea Harman; Semmes, Bowen &
                               Semmes, on brief), for appellants.

                               (James E. Swiger, on brief), for appellee.


                     Didlake, Inc. and North River Insurance Company appeal a decision of the Workers’

              Compensation Commission, which affirmed the award of disability benefits to Goodwin.

              Appellants argue that the commission erred by holding that (1) “Goodwin sustained an injury by

              accident arising out of and in the course of his employment on January 11, 2011”; (2) “Goodwin

              proved a causal relation between his alleged disability and his employment”; and (3) “Goodwin

              met his burden of proving the nature and extent of his alleged disability.” We have reviewed the

              record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

              affirm for the reasons stated by the commission in its final opinion. See Goodwin v. Didlake,

              Inc., VWC File No. VA000-0042-6537 (Jan. 14, 2013). We dispense with oral argument and

              summarily affirm because the facts and legal contentions are adequately presented in the




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                           -2-